office_of_chief_counsel internal_revenue_service memorandum number release date cc pa mphoward gl-101116-09 uilc date date to r craig schneider general attorney salt lake city small_business self-employed from blaise dusenberry senior technician reviewer branch procedure administration subject applicability of sec_6621 to interest on underpayments and overpayments of a parent_corporation and two disregarded entities owned by the parent_corporation from tax years prior to the year the entities became disregarded this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend parent entity entity date date date year year year year year year year ---------------------------- ------------------------- ----------------------------------- ------------------ ------------------ --------------------------- ------- ------- ------- ------- ------- ------- ------- gl-101116-09 ------- ------- ------- ------- ------- year year year year year amount ----------------- amount ------------- amount --------------- ---------------- ein ---------------- ein ein ---------------- issues whether parent entity a subsidiary of parent that converted under state law to a limited_liability_company the conversion and entity a subsidiary of parent that elected under sec_301_7701-3 to become a disregarded_entity the election are the same taxpayer under sec_6621 and thus entitled to net interest rates on underpayments and overpayments incurred separately by each entity in tax years prior to entity 1’s conversion and entity 2’s election conclusions no parent entity and entity are not the same taxpayer therefore sec_6621 is inapplicable to the extent that netting is requested between different entities facts you submitted a request for advice on the application of sec_6621 in order to advise the complex interest unit at the ogden service_center on how to process parent’s claim_for_refund involving interest_netting the facts below are gathered from your request for advice and from the materials submitted by parent as part of its claim_for_refund on or about date parent filed a claim_for_refund based upon a recalculation of interest due from and payable to itself using interest rate netting among itself entity and entity the tax periods giving rise to the underpayments and overpayments for which interest_netting is requested are all prior to entity 1’s conversion and entity 2’s election parent seeks a refund of amount entity seeks a refund of amount entity seeks a refund of amount although entity and entity were subsidiaries owned by parent they did not join in the filing of parent’s consolidated_income_tax_return for the periods at issue we do not have sufficient facts to determine whether entity and entity each properly filed separate returns or should have joined in parent’s consolidated_returns for the periods at issue if parent filed gl-101116-09 the tax periods at issue are as follows tax_year type of tax taxpayer underpayment periods year year year year year year year year year year year form_1120 form_1120 form_1120 form_1120 form_1120 form_1120 form_1120 form_1120 form_1120 form_1120 form_1120 overpayment periods year year year year year year year year year year form_1120 form_1120 form_1120 form_1120 form_1120 form_1120 form_1120 form_1120 form_1120 form_1120 parent entity entity entity entity entity entity entity entity entity entity parent parent parent entity entity entity entity entity entity entity ein ein ein ein ein ein ein ein ein ein ein ein ein ein ein ein ein ein ein ein ein ein consolidated_returns for the periods that entity and entity filed separate returns entity and entity would have been required to join in parent’s consolidated_returns if they were includible corporations within the meaning of sec_1504 and the stock ownership requirements of sec_1504 were satisfied unless they were subject_to the five-year waiting_period of sec_1504 sec_1_1502-76 you note in your request for advice that the overpayment for parent for year arises from refund litigation we are unaware of any restrictions on the application of sec_6621 to tax periods settled through court order unless the order specifically states otherwise gl-101116-09 state law conversion of entity on date entity organized under delaware general corporation law redeemed all of the stock of its minority shareholder and converted under delaware law to a limited_liability_company wholly owned by parent pursuant to the conversion for federal tax purposes all of the assets and liabilities of entity were deemed distributed to parent in complete cancellation of all of entity 1’s outstanding_stock election of entity on date entity elected under sec_301_7701-3 to be disregarded as an entity separate from parent for federal tax purposes pursuant to this election for federal tax purposes all the assets and liabilities of entity a wholly owned subsidiary were deemed distributed to parent in liquidation of entity law and analysis sec_6601 imposes interest on any nonpayment or underpayment of a title_26 tax running from the due_date of payment to the date paid sec_6611 authorizes the payment of interest on an overpayment of an internal revenue tax if the overpayment is allowed and paid as a credit interest runs from the overpayment date to the due_date of the amount against which the credit is applied sec_6611 if the overpayment is allowed and paid as a refund interest runs from the overpayment date to a date determined by the service that is no more than days before the date of the refund check sec_6611 sec_6621 establishes the interest rate for overpayments and sec_6621 establishes the interest rate for underpayments sec_6621 provides that to the extent interest is payable for any period under sec_6601 and allowable under sec_6611 on equivalent underpayments and overpayments by the same taxpayer the net rate of interest under sec_6621 on the underpayment and overpayment amounts shall be zero for the overlapping period taxpayer is defined in sec_7701 as any person subject_to any internal revenue tax person means and includes a corporation sec_7701 we construe the same taxpayer to mean for purposes of sec_6621 the taxpayer whether individual or entity that was liable for both the tax that was underpaid and the tax that was overpaid if the entities are different sec_6621 does not apply and netting is not permitted by statute in this case the underpayments and overpayments on which interest_netting is requested involve multiple entities filing their own tax returns under separate employer identification numbers eins parent requests that interest rates accruing and payable on its own underpayments and overpayments be netted against interest rates from overpayments and underpayments by entity and entity from years prior to when the gl-101116-09 entities became disregarded and in which the entities filed separate returns parent suggests that the purported tax treatment of both the conversion and the election as liquidations to which sec_332 applies makes parent entity and entity the same taxpayer unlike the situation where a target_corporation merges into an acquiring_corporation and goes out of existence the fact that entity and entity were deemed liquidated into parent under sec_332 is insufficient to satisfy the same taxpayer requirement of sec_6621 because entity and entity are still existing state law entities therefore we must look to state conversion law and sec_301_7701-2 to determine the liability of entity and entity for both the tax that was underpaid and the tax that was overpaid for the reasons outlined below sec_6621 is inapplicable to the extent that interest_netting is requested among the different entities on date entity a delaware corporation converted under delaware law to a limited_liability_company by filing a certificate of conversion because the conversion took place under state law we look to the delaware general corporation act for the effects of this conversion on the date of conversion sec_266 of the act stated a corporation of this state may upon the authorization of such conversion in accordance with this section convert to a limited_liability_company sec_266 d continues t he conversion of a corporation pursuant to a certificate of conversion under this section shall not be deemed to affect any obligations or liabilities of the corporation incurred prior to such conversion del code ann title sec_266 year under applicable state law entity appears to be liable for its own underpayments arising in taxable years prior to the conversion for this reason we cannot consider entity and parent the same taxpayer for purposes of sec_6621 on date pursuant to the election made under sec_301_7701-3 the assets and liabilities of entity a wholly owned subsidiary were deemed distributed to parent in liquidation of entity sec_301_7701-2 describing the tax_liabilities of certain disregarded entities states an entity that is otherwise disregarded as separate from its owner is treated as an entity separate from its owner for purposes of federal tax_liabilities of the entity with respect to any taxable_period for which the entity was not disregarded federal tax_liabilities of any other entity for which the entity is liable refunds or credits of federal tax this regulation indicates that entity after electing to become a disregarded_entity is still liable for underpayments arising in taxable years before it was disregarded and is arguably entitled to overpayments from those years entity 2’s election under sec_301_7701-3 to be disregarded as separate from its owner parent does not make these two entities the same taxpayer as required under sec_6621 we do not have sufficient facts to determine whether the conversion of entity and the election of entity properly qualify as valid deemed liquidations to which sec_332 applies gl-101116-09 in the tax periods generating the underpayments and overpayments for which netting is requested the three entities involved filed separate tax returns using separate eins the conversion by entity and the election by entity do not appear to alter this distinction after entity 1’s conversion and entity 2’s election these entities still exist under state law the purported tax treatment of the conversion and the election as liquidations to which sec_332 applies does not change either entity’s status or liability regarding the prior tax periods therefore sec_6621 does not apply to the extent that netting is requested among different entities for interest arising from years prior to a state law conversion or check-the-box election case development hazards and other considerations the law in the area of sec_6621 is so far largely uncharted this office has not previously given definitive advice or guidance on the issue in this memorandum moreover to our knowledge no court has addressed it if based on this advice the service denies interest_netting and the taxpayer challenges the denial in litigation there is of course a hazard that the government’s position will not prevail we do not however consider the hazards_of_litigation to be any greater than normal we believe the position articulated herein is sound and fully defensible this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
